DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Status of Action
Receipt of Amendments/Remarks filed on 04/27/2021 is acknowledged. Claims 1-2, 7-21, 25-26 and 28-30 are pending in this application.  Claims 2-6, 22-24 and 27 have been cancelled.  Claims 1 and 29-30 have been amended.


Status of Claims
Accordingly, claims 1-2, 7-9, 25-26 and 28-30 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 10-21 directed to non-elected invention are withdrawn.
The following rejection(s) is/are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application claims for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, the U.S. Provisional Application (No. 61/492,626), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.


(a)	a polymeric inner core comprising a non-cellular material; and
(b)	an outer surface comprising a plasma membrane derived from a red blood cell, wherein the inner core supports said outer surface;
wherein the nanoparticle has a diameter from about 10 nm to about 1 µm and said nanoparticle lacks at least 50% hemoglobin of said red blood cell from which said plasma membrane is derived;
wherein the nanoparticle has a core-shell structure and the nanoparticle is configured to reduce hemolytic activity of a pore- forming toxin;
wherein the nanoparticle does not fuse to a red blood cell when incubated with the red blood cell, and
wherein the nanoparticle does not comprise a releasable cargo that comprises a bioactive agent.
However, the prior-filed application (‘626) does not provide adequate support for “the nanoparticle is configured to reduce hemolytic activity of a pore- forming toxin, and the nanoparticle does not fuse to a red blood cell when incubated with the red blood cell” as recited in claims 1 and 30.
The prior-filed application (‘626) does not provide adequate support for “the non-cellular material is polylactic acid (PLA), polyglycolic acid (PGA), polylysine, and polyglutamic acid” as recited in claim 2.
The prior-filed application (‘626) also does not provide adequate support for “the inner core of the nanoparticle has a shape of square, rectangle, triangle, circular disc, 
Accordingly, the instant nanoparticle of claims 1 (in-part), 2, 25 and 30 are not entitled to the benefit of the prior application (‘626) filed on 06/02/2011.  Therefore, the effective filing date for the subject matters, as stated above, in the instant claim 1 (in-part) and claims 2, 25 and 30 are 05/24/2012.


Withdrawn of Claim Rejection
Applicant’s claim amendment filed on 04/27/2021 has been considered.  The previous obviousness rejection under 35 U.S.C. 103(a) is withdrawn because claim 1 has been amended by excluding the releasable cargo component which comprises bioactive agent, whereas the primary reference LEVY et al. (U. S. Patent No. 6,395,029 B1) requires the nanoparticles are used with bioactive.


New Ground(s) of Claim Rejection

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-2, 7-9, 25-26 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DESIMONE et al. (WO 2008/013952 A2) in view of GAUDREAULT et al. (U. S. Patent No. 5,653,999, which was previously cited in the Office action, mail date: 11/27/2020, page 4).

Applicants Claim
Applicants claim a nanoparticle comprising:
(a)	a polymeric inner core comprising a non-cellular material; and

wherein the nanoparticle has a diameter from about 10 nm to about 1 µm and said nanoparticle lacks at least 50% hemoglobin of said red blood cell from which said plasma membrane is derived;
wherein the nanoparticle has a core-shell structure and the nanoparticle is configured to reduce hemolytic activity of a pore- forming toxin;
wherein the nanoparticle does not fuse to a red blood cell when incubated with the red blood cell, and
wherein the nanoparticle does not comprise a releasable cargo that comprises a bioactive agent.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1-2 and 29, DESIMONE throughout teaches a composition, which can comprise a matrix of a plurality of particles with a polymeric material, wherein plurality of particles mixture can be fabricated to mimic red blood cells because mammalian red blood cells are composed of a lipid membrane coupled to a flexible cytoskeleton and the disc shape of red blood cells provides a large surface-to-volume ratio which may aid in absorption or exchange of oxygen and carbon dioxide (see: page 21, line 1-11; page 34, line 5-12).  Therefore, the plurality of particles that mimic red blood cells are useful for therapeutic and prevention strategies to fight diseases (see: page 1, line 19-21; page 19, line 32 to page 20, line 8; and page 33, line 39 to page 34, line 4).
claims 1 and 2.
In addition, the “biodegradable polymer, i.e. the combination of polylactic acid and polyglycolic acid” set forth above reads on the “non-cellular material in the inner core comprises PLGA” of claim 29.
DESIMONE also teaches that the nanoscale particles can be fabricated into a desirable shape and desirable particle dimension, i.e. particles having a diameter between 1 nm to 100 nm (see: page 20, line 10-27), and said diameter overlap with the “nanoparticle has a diameter from about 10 nm to about 1µm” of claims 1 and 29.
For claim 8, DESIMONE teaches that the particles can be used as treatment devices, and the particles can be administered in a therapeutically effective amount to a patient (see: page 29, line 10-12).  As such, DESIMONE suggests the similar intended use as claimed.
For claim 25, DESIMONE teaches the particles material can be made into various shapes, i.e. a non-spherical shape, a spherical shape, a cell shape, a rod shape, a right triangle shape, a disc shape, a bi-concave disc shape, an annular shape, a boomerang 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
DESIMONE teaches a plurality of particles that mimic red blood cells and can be made to have core-shell nanostructures as discussed supra.  However, DESIMONE does not expressly teach what the shell material of the nanoscale particles is, as recited in the instant claim 1 which comprises a plasma membrane derived from a red blood cell that lacks at least 50 % hemoglobin of the red blood cell.  The deficiency is suggested by the reference GAUDREAULT et al.
GAUDREAULT throughout teaches using natural vesicles derived from red blood cell ghosts (or referred as nanoerythrosomes) as carrier to deliver substances to the location in the body, and the nanoerythrosomes are stable in the blood with less tendency to produce an immune reaction than other carriers foreign to the blood cells (see: Abstract; and col. 3, line 10-13).
GAUDREAULT teaches that said vesicles (nanoerythrosomes) that are derived from natural membranes of the red blood cell ghosts are substantially free of hemoglobin, i.e. more than 99 % free of hemoglobin (see col. 2, line 1-2, 13-15 & 65-67; col. 3, line 1-9 & 36-40; col. 11, the reference claim 1) and have a spherical or spheroidal shape (see: col. 2, line 51-53).
As such, the above “nanoerythrosomes” taught by GAUDREAULT read on “the plasma membrane which is derived from a red blood cell and lacks at least 50% or at least 80% hemoglobin of the red blood cell”, as recited in the claims 1 and 28.
claims 1, 26 and 29.
GAUDREAULT stated that the nanoerythrosomes (nEryt) can escape the reticuloendothelial system for long periods due to its intrinsic membrane flexibility or deformability, and can escape rapid elimination by the liver and the spleen (see: col. 10, line 46-49).  For example, GAUDREAULT discloses that the nanoerythrosomes have a median survival time (MST) of 17 days in vivo (see: col. 10, Table II, line 2 - Control (nEryt).  This reads on the half-life time “at least about 5 to about 40 hours” as recited in the claim 7.
GAUDREAULT teaches that the nanoerythrosome can be prepared into a formulation and delivered to animals, i.e. humans, for medical treatment of diseases (see: col. 6, line 10-26).  This reads on the intended use “a medicament delivery system” of claim 8.
GAUDREAULT teaches that the nanoerythrosomes can be administered as an admixture with a pharmaceutical carrier selected, depend on the intended route of administration and standard pharmaceutical practice (see: col. 5, line 45-48).  This reads on the “pharmaceutical composition” of claim 9.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)

With respect to the recitation where “the nanoparticle has a core-shell structure and is configured to reduce hemolytic activity of a pore-forming toxin” as recited in claims 1 and 30, it is noted that the combined teaching of DESIMONE and GAUDREAULT suggests a similar nanoparticle having a core-shell structure, i.e. a plurality of particles (i.e. poly(lactide-co-glycolide (PLGA), polyglycolic acid, polycaprolactone, or combinations thereof) as core material having spherical, triangle, disc or rod shape, 
As such, if the claimed nanoparticle having the core-shell structure is capable to reduce hemolytic activity of a pore-forming toxin, the similar product obtained by the combination of DESIMONE and GAUDREAULT would necessarily has the similar ability to reduce hemolytic activity of a pore-forming toxin as the claimed nanoparticle because a chemical composition and its properties are inseparable. If the prior art teaches the similar chemical compounds, the properties applicants disclose and/or claim are necessarily present (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments

Applicants’ arguments, with respect to the reference LEVY, filed on 04/27/2021 have been considered but are moot in view of the new ground of obviousness rejection is set forth above, wherein the previous reference LEVY (U. S. Patent No. 6,395,029 B1) has been withdrawn from the rejection.
With respect to the recitation where “the nanoparticle has a core-shell structure and is configured to reduce hemolytic activity of a pore-forming toxin” as claimed, it is 
As such, if the claimed nanoparticle having the core-shell structure is capable to reduce hemolytic activity of a pore-forming toxin, the similar product obtained by the combination of DESIMONE and GAUDREAULT would necessarily has the similar ability to reduce hemolytic activity of a pore-forming toxin as the claimed nanoparticle because a chemical composition and its properties are inseparable. If the prior art teaches the similar chemical compounds, the properties applicants disclose and/or claim are necessarily present (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571)272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616